PER CURIAM.
Kevin D. Recar ("Movant") appeals the motion court's denial of his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. In his sole point on appeal, Movant contends the motion court erred in denying his post-conviction relief motion because there was an insufficient factual basis to support his guilty plea of trafficking methamphetamine in the second degree. We have reviewed the briefs *686of the parties and the record on appeal, and we find the motion court did not clearly err. An extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to MO. R. CIV. P. 84.16(b) (2015).